                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             November 15, 2019
                                 IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

ROBERT SALCETTI,                                       §
    Plaintiff,                                         §
                                                       §
v.                                                     §    CIVIL ACTION NO. H-19-1184
                                                       §
AIG PROPERTY CASUALTY                                  §
COMPANY,                                               §
     Defendant.                                        §

                                              MEMORANDUM AND ORDER

           This case is before the Court on the Motion for Summary Judgment (“AIG’s

Motion”) [Doc. # 11] filed by Defendant AIG Property Casualty Company (“AIG”),

to which Plaintiff Robert Salcetti filed a Response and Cross-Motion for Summary

Judgment (“Salcetti’s Motion”) [Doc. # 14]. AIG filed a Reply in support of its own

Motion and a Response to Salcetti’s Motion [Doc. # 17], and Salcetti filed a Reply

[Doc. # 18]. For the reasons explained below, the Court denies both motions as

premature.

I.         BACKGROUND

           Salcetti owns a home in Houston, Texas, that is insured by an AIG

homeowner’s policy (the “Policy”). In late August 2017, Hurricane Harvey stalled

over Houston, causing significant rainfall throughout the area. Salcetti alleges that the

U.S. Army Corps of Engineers decided to release water from the Addicks and Barker

P:\ORDERS\11-2019\1184MSJ.wpd   191115.1322
Reservoirs, and that this water entered his home causing significant damage. See

Original Petition [Doc. # 1-4], ¶ 10.

           Salcetti filed a claim with AIG for the damage to his home. He alleges that the

cost to repair items in his home that were damaged was $2,524,250.00, and that he has

received $1,000,000.00 from other insurance. See id., ¶ 14. After AIG denied the

claim, Salcetti filed this lawsuit seeking to recover the remainder from AIG. Salcetti

also seeks extra-contractual damages.

           At the initial conference before this Court on July 29, 2019, the parties advised

that they would like to file pre-discovery motions for summary judgment and

represented that the motions would be based on an agreed Stipulation of Facts. On

that basis, the Court allowed the early motions and imposed a briefing schedule. See

Hearing Minutes and Order [Doc. # 8]. Although the parties were not able to reach

agreement on a Stipulation of Facts, they each filed a motion for summary judgment.

The pending motions have been fully briefed and are now ripe for decision.

II.        APPLICABLE LEGAL STANDARDS

           A.          Summary Judgment Standard

           Summary judgment is proper only if the pleadings, depositions, answers to

interrogatories, and admissions in the record, together with any affidavits filed in

support of the motion, demonstrate that there is no genuine issue as to any material


P:\ORDERS\11-2019\1184MSJ.wpd   191115.1322    2
fact, and that the moving party is entitled to judgment as a matter of law. See FED. R.

CIV. P. 56(a); Bacharach v. Suntrust Mortg., Inc., 827 F.3d 432, 434 (5th Cir. 2016).

The Court construes all facts and considers all evidence in the light most favorable to

the nonmoving party. See Guar. Bank & Trust Co. v. Agrex, Inc., 820 F.3d 790, 794

(5th Cir. 2016) (emphasis added).

           B.          Standard for Insurance Policies

           Under Texas law, the meaning of an insurance contract is to be determined

under the standards applicable to contracts generally. See One Beacon Ins. Co. v.

Crowley Marine Servs., 648 F.3d 258, 271 (5th Cir. 2011); Mid-Continent Cas. Co.

v. Swift Energy Co., 206 F.3d 487, 491 (5th Cir. 2000); Barnett v. Aetna Life Ins. Co.,

723 S.W.2d 663, 665 (Tex. 1987). A court’s primary concern is to give effect to the

intention of the parties as expressed by the policy language. Am. Nat. Gen. Ins. Co.

v. Ryan, 274 F.3d 319, 323 (5th Cir. 2001) (citing Ideal Lease Serv., Inc. v. Amoco

Prod. Co., 662 S.W.2d 951, 953 (Tex. 1983)).

III.       ANALYSIS

           AIG argues that two exclusions in the Policy apply to Salcetti’s claim.

Specifically, AIG argues that the “Confiscation” exclusion and the “Surface and

Ground Water Damage” exclusion apply. Because they are exclusions to Policy

coverage, AIG has the burden to prove that they govern in the dispute. John M.


P:\ORDERS\11-2019\1184MSJ.wpd   191115.1322      3
O’Quinn, P.C. v. Lexington Ins. Co., 906 F.3d 363, 367 (5th Cir. 2018) (“The insured

bears the initial burden of showing that there is coverage, while the insurer bears the

burden of proving the applicability of any exclusions in the policy.”).

           A.          “Confiscation” Exclusion

           The “Confiscation” exclusion excludes coverage for “any loss caused by the

destruction, confiscation or seizure by any government or public authority.” Policy,

Exh. A to AIG’s Motion, App. 17, ¶ 18. It is undisputed that the Army Corps of

Engineers is a government authority. Additionally, neither party argues that Salcetti’s

loss was caused by a governmental confiscation or seizure. Instead, AIG argues that

Salcetti’s loss was caused by the “destruction” of his property by the Army Corps of

Engineers.

           Salcetti responds that his home was not destroyed but, instead, suffered water

damage. There is no evidence in the record regarding the scope or type(s) of damage

to Salcetti’s home, and no evidence regarding whether Salcetti’s insurance claim to

AIG included items that were destroyed and needed to be replaced. Therefore, there

is no evidence in the record to determine whether any element of Salcetti’s loss was

caused by that element’s destruction due to the actions of the Army Corps of

Engineers.




P:\ORDERS\11-2019\1184MSJ.wpd   191115.1322       4
           Salcetti argues also that the destruction must have been intentional, relying on

cases involving governmental confiscations and governmental seizures. See Salcetti’s

Motion, pp. 6-7. AIG disagrees that the destruction must have been intended, but asks

the Court to take judicial notice of news releases issued by the Army Corps of

Engineers as evidence of intent. See AIG Motion, p. 10. The Court denies the request

for judicial notice of news releases,1 and there is an insufficient evidentiary record to

determine the Army Corps of Engineers’ intent when releasing water from the

Reservoirs.

           The parties failed to stipulate to the relevant facts, and there is no evidence in

the record from which the Court can conduct a proper summary judgment analysis.

As a result, summary judgment on the applicability of the “Confiscation” exclusion

is denied.

           B.          “Surface and Ground Water Damage” Exclusion

           The “Surface and Ground Water Damage” exclusion provides that the Policy

does not cover “any loss caused by flood, surface water, waves, tidal water, overflow

of a body of water, or spray from any of these, whether or not driven by rain . . ..”



1
           “The court may judicially notice a fact that is not subject to reasonable dispute
           because it: (1) is generally known within the trial court’s territorial jurisdiction; or
           (2) can be accurately and readily determined from sources whose accuracy cannot
           reasonably be questioned.” FED. R. EVID. 201(b).

P:\ORDERS\11-2019\1184MSJ.wpd   191115.1322       5
Policy, App. 16, ¶ 6. An endorsement to the Policy defines “flood” to mean, in

relevant part:

           1.          A general and temporary condition of partial or complete
                       inundation of normally dry land area from:
                       a.    Overflow of inland or tidal waters; [or]
                       b.    Unusual and rapid accumulation or runoff of surface waters
                             from any source.

Id., App. 53.

           AIG argues that Hurricane Harvey produced heavy rainfall throughout the

Houston area, and that the “rain water that eventually found its way to Salcetti’s

Property is that which was in the Reservoirs and/or Buffalo Bayou.” See AIG’s

Motion, p. 9. AIG argues that some of the rain water fell outside the Reservoirs as

“surface water.” AIG argues that other rain water fell or drained into Mason Creek,

South Mayde Creek, Langham Creek, Bear Creek, Horsepen Creek, and Upper

Buffalo Bayou. Although AIG asks the Court to take judicial notice that these creeks

and the upper Buffalo Bayou feed into the Reservoirs, AIG cites nothing to support

judicially noticing this fact. AIG argues that the Reservoirs and Buffalo Bayou are

“natural watercourses” and that the water from the Reservoirs, upon its release, flowed

into Buffalo Bayou and “immediately became Buffalo Bayou water.” See id. at 12.

In support of its position that the water from the Reservoirs was released into Buffalo

Bayou, AIG cites to Salcetti’s unsworn allegation in the Original Petition that the


P:\ORDERS\11-2019\1184MSJ.wpd   191115.1322        6
Army Corps of Engineers released water from the Reservoirs “thereby inundating

Buffalo Bayou downstream.” See id., citing Original Petition, ¶ 10. Salcetti now

alleges, however, that the water in the Reservoirs was “impounded water” that, when

released, did not flow into Buffalo Bayou because the bayou “was full and already

outside its banks at the time of the release . . ..” See Salcetti’s Motion, p. 10.

Although Salcetti has not filed an amended complaint making the new allegation, the

Court has not entered a docket control order for the case. Therefore, the deadline for

amendments to pleadings has not yet been established and Salcetti is entitled to assert

this new theory of his claim.

           There is no evidence in the record to support either side’s position. For

example, there is no evidence that the water in the Reservoirs came from the creeks

identified by AIG, that the water in the Reservoirs was “impounded water” as Salcetti

argues, or that the water in the Reservoirs (whatever its character) went into Buffalo

Bayou when it was released by the Army Corps of Engineers. Because there is no

evidence on which to base a summary judgment analysis, the Court denies both

motions as to the “Surface and Ground Water Damage” exclusion.

IV.        CONCLUSION AND ORDER

           The Court allowed pre-discovery motions for summary judgment based on the

parties’ expectation that they would support their motions with an agreed Stipulation


P:\ORDERS\11-2019\1184MSJ.wpd   191115.1322   7
of Facts. The parties were unable to agree on a Stipulation of Facts, and the limited

evidence currently before the Court provides an insufficient basis for summary

judgment. As a result, it is hereby

           ORDERED that the Motions for Summary Judgment [Docs. # 11 and # 14] are

DENIED without prejudice as premature. It is further

           ORDERED that counsel shall appear before the Court on December 4, 2019

at 2:00 p.m. for a scheduling conference.

           SIGNED at Houston, Texas, this 15th day of November, 2019.




                                                       NAN Y F. ATLAS
                                              SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\1184MSJ.wpd   191115.1322   8
